Citation Nr: 1130508	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an upper and lower back disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to an upper and lower back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The Veteran had active service from April 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2008, the Veteran withdrew his request for a hearing before a Veterans Law Judge from a traveling section of the Board.  In March 2009, the Veteran withdrew his request for a hearing before a Decision Review Officer of the RO.

In February 2008, the RO issued a statement of the case on the issues of entitlement to "service connection for a cervical spine disorder (claimed as an upper back condition)" and "lumbago (claimed as a low back condition)," and a statement of the case on the issues of entitlement to service connection for hallux valgus of the left great toe, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of frostbite of the hands and feet.  A VA Form 9 was received from the Veteran in April 2008 in which he checked Box 9.A., indicating that he wanted to appeal all issues listed in the statement of the case.  In section 10, the Veteran expressly noted that he wanted to appeal the denials of service connection for the back and neck disorders.  Accordingly, the VA Form 9 received relates only to the statement of the case issued on the back and neck claims.  All conduct on the part of the Veteran and his representative since then has been consistent with a desire to pursue the Board's review only in connection with the denial of service connection for back and neck disorders.  (See April 2008 statement in support of VA Form 9, February 2009 Informal Conference Report, October 2009 Statement of Accredited Representative in Appealed Case, and July 2011 Informal Hearing Presentation).  Thus, a perfected appeal on the denial of service connection for a left great toe disorder and the denial of the claim to reopen is not before the Board.  Cf. Evans v. Shinseki, No. 08-2133, 2011 WL 3347851 (Vet. App. Aug. 4, 2011).

Also, VA regulations recognize that there are three segments of the spine, two of which functions are so closely related that they are treated as one for evaluation purposes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (identifying the cervical spine and the thoracolumbar spine as comprising the entire spine).  Accordingly, the Board has recharacterized the issues on the title page to reflect these principles.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was treated in service for back pain and that he has had back pain ever since service.

At the October 2007 VA examination, the Veteran reported that the onset of his low back pain occurred in a band-like distribution over his upper lumbar region in 1981 after he loaded some ammunition during his tour of duty in Germany.  He stated that he saw a medic and was placed on bed rest for three days and was told to not perform any heavy lifting.  The examiner, however, maintained that the claims file showed only a single evaluation for acute low back pain in 1981, which was felt to be related to a viral condition at that time and did not include any recommendations for bed rest or lifting restrictions.  At the examination, the Veteran also reported that his low back pain had recurred intermittently since 1981 and that his back problems were exacerbated after being rear-ended in a motor vehicle accident in 1989.  The examiner provided a diagnosis of recurrent lumbago, symptomatic with mild to moderate functional impairment.  The examiner opined that the back disorder was not likely caused by the viral low back pain episode that occurred during service in 1981 based on the lack of further indication of medical treatment for ongoing back problems in the service treatment records between that episode and his discharge in 1983, and based on his report that his low back symptoms progressed significantly following a motor vehicle accident that occurred six years after he left active duty.  

The service treatment records do not show that the Veteran was placed on bed rest for three days in connection with his complaint of back pain in September 1981. These records, however, do show that the service examiner ordered the Veteran to not perform any heavy lifting for three days.  Also, a February 1982 Medical History form shows that in response to a question of when did the Veteran last consult a physician, he responded "Dec 18" for his "back."  Thus, the examiner's findings that the September 1981 evaluation did not include lifting restrictions and that there was a lack of further indication of medical treatment for ongoing back problems in the service treatment records between the 1981 episode and his discharge in 1983 rest on an inaccurate factual predicate.  A medical opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Accordingly, the Board finds that the October 2007 examination report is inadequate in regard to the upper and lower back claim and should be returned to the examiner to address the described deficiency.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided).

Also, in the July 2011 Informal Hearing Presentation, the Veteran's representative notes for the first time that the Veteran "asserts that his lumbar spine injury originated during service and contributed to the cervical spine condition."  The representative has essentially raised a secondary service connection theory of entitlement which is contingent on the establishment of service connection for the claimed upper and lower back disorder.  If the VA examiner finds that an upper and lower back disorder is related to the Veteran's service, then the examiner should also provide an opinion on whether the upper and lower back disorder causes or aggravates the Veteran's currently diagnosed neck disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Return the October 2007 VA examination report along with the claims file and a copy of this remand to the conducting VA examiner for a clarification of the opinion provided.  The examiner's attention should be brought to the fact that in connection with the Veteran's September 1981 evaluation, lifting restrictions were put in place and in February 1982, the Veteran reported a history of consulting with a physician in connection with his back in December 1981.  In light of the foregoing, the examiner should opine again as to whether it is at least as likely as not (50 percent probability or greater) that any current upper and lower back disorder is a residual of an incident of the Veteran's military service, including the September 1981 episode.  

If, and only if, an upper and lower back disorder is found to be related to service, then the examiner should 
provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's 
upper and lower back disorder caused or aggravated (i.e., permanently worsened beyond its normal progress) his neck disorder.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  

The examiner must provide a supporting rationale for the opinion expressed.  If the examiner is unable to provide an opinion without a resort to speculation, then she should so indicate and provide a rationale for why an answer could not be provided.

If this examiner is not available, send the claims file, including the October 2007 examination report, and a copy of this remand to another appropriate examiner to address the above opinion request. 

2.  Thereafter, readjudicate the claims of entitlement to service connection for an upper and lower back disorder and cervical spine disorder, to include as secondary to an upper and lower back disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


